UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6435



RODERICK W. MILLER,

                                            Petitioner - Appellant,

          versus


EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
1603-L)


Submitted:   July 24, 2001                 Decided:   August 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roderick W. Miller, Appellant Pro Se. Ann Norman Bosse, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roderick W. Miller seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.*    See Miller v. Beshears, No. CA-

98-1603-L (D. Md. Feb. 2, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Because we agree with the district court’s conclusion that
Miller failed to demonstrate prejudice from counsel’s alleged error
in not consulting him with regard to an appeal, see Roe v.
Flores-Ortega, 528 U.S. 470, 484 (2000), we do not reach the issue
of whether counsel’s performance was in fact constitutionally
deficient. See Strickland v. Washington, 446 U.S. 668, 688 (1984)
(stating that if it is easier to resolve an ineffective assistance
claim for lack of prejudice, the court may bypass a determination
of competence).


                                 2